Citation Nr: 0516930	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-15 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of shell fragment wound of the right thigh, affecting Muscle 
Group XIV, currently rated as 30 percent disabling.

2.  Entitlement to service connection for Crohn's Disease.

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service in the United 
States Army from May 1965 to May 1967.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois that, in part, denied the appellant's claim for an 
evaluation in excess of 30 percent for his service-connected 
Muscle Group (MG) XIV disability, as well as his claims of 
entitlement to service connection for Crohn's Disease and a 
right knee disorder.

In July 2003, the appellant submitted a written statement in 
which he withdrew an appeal of entitlement to service 
connection for a skin disorder, claimed as secondary to 
herbicide exposure.  Therefore, the Board finds that the 
appeal of this service connection claim has been withdrawn.  
38 C.F.R. § 20.204 (2004).


FINDINGS OF FACT

1.  The appellant's service-connected right thigh disability 
is manifested a normal gait and stride, symmetrical leg 
strength, no tenderness, no effusion, no scar, a three-
centimeter circular nodule on the right anterior thigh and 
radiographic evidence of multiple metallic foreign bodies in 
the tissue of the upper and lower right thigh.

2.  The residuals of the right thigh wound are manifested by 
moderately severe impairment of MG XIV; severe impairment of 
MG XIV is not demonstrated.

3.  The appellant was treated on one occasion in service for 
diarrhea; the diarrhea has not been shown to have been other 
than acute and transitory.

4.  The appellant does not have Crohn's disease that is 
attributable to military service.

5.  Any current right knee disorder is not attributable to 
the appellant's military service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the appellant's right thigh disability (MG XIV) have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.71a, 4.73 
(Diagnostic Code 5314), 4.118 (2004).

2.  The appellant does not have Crohn's disease that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).

3.  The appellant does not have a right knee disorder that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A.§§ 1110, 5102, 5103, 
5103A, and 5107(a) (West 2002); 38 C.F.R.§§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Rating claim

The appellant contends that his right thigh disability is 
more severely disabling than the current evaluation reflects.  

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In the evaluation of service-connected 
disabilities, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part that becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

A.  Medical evidence

Review of the appellant's service medical records reveals 
that he sustained a penetrating missile wound to the right 
thigh in August 1966.  The wound was debrided and sutured; 
there was no nerve or artery involvement.  The appellant has 
been in receipt of a 30 percent rating for said shell 
fragment wound (SFW) of the right thigh (MG XIV) since May 
1967.  Consequently, this rating is protected.  
38 C.F.R. § 3.951 (2004).

The appellant underwent a VA medical examination in May 2002; 
the appellant reported having shrapnel behind his right knee.  
He said that he could not be active (hunting or fishing) and 
that he could not be on his feet all day due to his right 
thigh disability.  The reported that he had a bump on his 
right upper thigh that was getting bigger and caused 
increased pain with walking.  On physical examination, there 
was a three-centimeter circular metallic nodule that was 
slightly mobile on the right anterior thigh.  There was no 
scar behind the knee.  The appellant's gait and stride were 
normal; he had no limp.  Leg was good and symmetrical.  There 
was no tremor.  Radiographic examination of the right knee 
and right femur revealed no bony or joint abnormality.  
However, there were multiple metallic foreign bodies in the 
tissue of the upper and lower thigh.

Review of the appellant's VA treatment records reveals that 
he complained of a mass on his anterior upper thigh in July 
2002.  He said that the mass became larger when he flexed his 
leg.  On physical examination, the mass on the anterior right 
thigh was soft and not fixed.  The appellant had no pain with 
manipulation of the mass.  In August 2002, a two centimeter 
(cm) by two cm mobile mass was observed on the anterior right 
thigh.  This was again observed in October 2002.  The right 
hip was normal.  Right leg strength was 5/5 versus 
resistance.  Also that month, the appellant's gait and 
station were described as normal.  He demonstrated normal 
power and function, with intact sensation by light touch.  
Ultrasound examination of the right anterior thigh and mid-
thigh revealed a foreign body granuloma measuring 1.2 cm by 
1.6 cm.  

B.  Analysis

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which provided that a 
veteran may not be rated separately for the described 
conditions.  The Court held that the conditions were to be 
rated separately under 38 C.F.R. § 4.25, unless they 
constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  
The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.  In this regard, the 
Board notes that muscle injury ratings will not be combined 
with peripheral nerve paralysis ratings for the same part, 
unless affecting entirely different functions.  38 C.F.R. 
§ 4.55(a).  

The provisions of 38 C.F.R. § 4.55(e) provide that, for 
compensable muscle group injuries which are in the same 
anatomical region but which do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  

Muscle disabilities are evaluated under 38 C.F.R. § 4.56 as 
follows: 

(a) An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the 
muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that 
the muscle damage is minimal; 
(b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for 
each group of muscles damaged; 
(c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement;
(d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or 
severe as follows:

(1) Slight disability of muscles. (i) Type of 
injury.  Simple wound of muscle without debridement or 
infection.  
(ii) History and complaint.  Service department 
record of superficial wound with brief treatment and 
return to duty.  Healing with good functional results.  
No cardinal signs or symptoms of muscle disability as 
defined in paragraph (c) of this section.  
(iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  
No impairment of function or metallic fragments retained 
in muscle tissue.

(2) Moderate disability of muscles. (i) Type of 
injury.  Through and through or deep penetrating wound 
of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  
(ii) History and complaint.  Service department 
record or other evidence of in-service treatment for the 
wound.  Record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, particularly 
lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the 
injured muscles.  
(iii) Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of 
deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue 
when compared to the sound side.

(3) Moderately severe disability of muscles.  (i) 
Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-
velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
(ii) History and complaint.  Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section and, if present, evidence of inability to keep 
up with work requirements.  
(iii) Objective findings.  Entrance and (if 
present) exit scars indicating track of missile through 
one or more muscle groups.  Indications on palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or 
open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  
(ii) History and complaint.  Service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability 
to keep up with work requirements.  
(iii) Objective findings.  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups 
in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment 
of function.  If present, the following are also signs 
of severe muscle disability:

(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile. 
(B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally 
protected by muscle. 
(C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.
(D) Visible or measurable atrophy.
(E) Adaptive contraction of an opposing group 
of muscles.
(F) Atrophy of muscle groups not in the track 
of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.
(G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.  

38 C.F.R. § 4.56 (2004).

As previously noted, the appellant has been in receipt of a 
30 percent rating for the SFW of the right thigh based on a 
moderately severe injury to Muscle Group XIV.  The next 
higher evaluation of 40 percent requires a showing of severe 
muscle damage.  38 C.F.R. § 4.73, Diagnostic Code 5314.

In this case, the appellant's history of injury is consistent 
with moderately severe muscle damage as contemplated by 
§ 4.56.  The appellant's medical history is consistent with 
debridement, but there is no indication of prolonged 
infection, sloughing of soft parts or intermuscular binding 
and scarring.  The medical evidence of record does not reveal 
that any ragged, depressed and adherent scars indicating wide 
damage to muscle groups exist.  There is no medical evidence 
of record showing loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  There is no clinical 
evidence demonstrating that the appellant's right thigh 
muscles swell and harden abnormally in contraction.  
Examinations have not revealed severe loss of strength or 
endurance or coordination.  While there is x-ray evidence of 
multiple scattered foreign bodies in the lower and upper 
right thigh, no adhesion of scars to one of the long bones 
has been demonstrated.  Additionally, there is no visible or 
measurable atrophy or adaptive contraction of an opposing 
group of muscles or atrophy of muscle groups not in the track 
of the missile.  In view of the foregoing, the record 
supports a finding of no more than moderately severe muscle 
damage for the right thigh disability.  

The appellant has stated that his right thigh disability 
problems are commensurate with a higher evaluation.  However, 
the appellant, as a layperson, is not considered competent to 
offer an opinion as to matters requiring specialized 
knowledge, i.e. degree of impairment due to a medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Clark v. Derwinski, 2 Vet. App. 166 (1992).  
Competent medical evidence is required.

Under these circumstances, the appellant's right thigh wound 
is clearly not more than moderately severe in nature.  The 
wound has not resulted in any of the "cardinal signs and 
symptoms" for consideration in the provisions of 38 C.F.R. 
§ 4.56(c), supra.  Because the appellant's right thigh injury 
resulted in no documented functional impairment, and the 
medical treatment records are virtually negative for any 
complaints or treatment related to this injury, the Board 
finds that his right thigh injury is currently most 
appropriately described as not more than a "moderately 
severe" disability under 38 C.F.R. § 4.56, which would 
warrant assignment of a 30 percent rating under the 
applicable diagnostic code.

Other factors to consider are the degree of limitation of 
motion that the appellant has, and the degree of pain he has.  
With increasing levels of pain, concomitantly increasing 
degrees of muscle spasm, weakness, atrophy, inability to 
function, and the like, are expected.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  In this case, chronic pain was reported, but 
there is no clinical evidence indicative of muscle spasms or 
loss of sensory function.  The appellant has complained of 
pain on use and an inability to stand for long periods.  As 
noted above, there currently is no clinical evidence 
sufficient for a diagnosis of more than moderately severe 
muscle damage.  

The pain and functional limitations caused by the right thigh 
disability are contemplated in the 30 percent rating that has 
been assigned.  Thus, 38 C.F.R. § 4.40, et seq. do not 
provide basis for the assigning of a separate or increased 
disability rating.  The appellant has not demonstrated the 
functional loss due to pain about a joint that would 
constitute disability beyond what is already contemplated by 
the 30 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; De 
Luca v. Brown, 8 Vet. App. 202 (1995).  Neither the medical 
records and reports nor the appellant's statements show the 
presence of such factors as weakened or abnormal movement, 
excess fatigability; incoordination, pain on movement, 
swelling, deformity, atrophy of disuse, instability of 
station, disturbance of locomotion, or interference with 
sitting, standing, or weight-bearing that would be equivalent 
to functional losses beyond those compensated by the current 
rating.  In other words, there is no competent evidence 
indicating a greater degree of functional loss attributable 
to the right thigh disability than that commensurate with the 
30 percent rating currently assigned.  Therefore, the regular 
schedular standards, with the 30 percent evaluation currently 
assigned, adequately compensate the appellant for any adverse 
industrial impact caused by his right thigh disability.

Consideration has also been given to the possibility of the 
assignment of a separate rating for right thigh scarring.  In 
this case, the presence of a tender or painful scar has not 
been demonstrated.  In fact, the May 2002 VA examination 
showed that the there were no scars behind the appellant's 
right knee and no complications from scarring were 
demonstrated.  In addition, limitation of function due to any 
scarring has not been shown.  Consequently, a separate rating 
for the veteran's right thigh scarring cannot be awarded.  
See 38 C.F.R. § 4.118, Codes 7801-7805 (2004).

After careful consideration of the evidence of record 
pertaining to the issue of entitlement to a rating in excess 
of 30 percent for the right thigh disability, the Board 
concludes that the evidence of record does not reflect the 
severe level of disability required for a 40 percent rating 
under Diagnostic Code 5314.  In view of the foregoing, the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for residuals of a shell fragment wound 
of the right thigh.  Because the preponderance of the 
evidence is against an allowance of an evaluation in excess 
of 30 percent for the appellant's right thigh disability, the 
benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 (2001).

C.  Extraschedular evaluation

The Board has also considered whether a rating is warranted 
based on criteria not specifically defined in the rating 
schedule; however, the evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2004).  The current evidence of record 
does not demonstrate that the right thigh disability has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed 
that this disability has an adverse effect on employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account-in this case, the 
30 percent rating.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2004).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

II.  Service connection claims

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in or aggravated by service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  There must be medical evidence of 
a nexus relating an in-service event, disease, or injury and 
any current disability.  See Caluza v. Brown, 7 Vet. App. 498 
(1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
arthritis, may be presumed to have been incurred in service 
if they become manifest to a degree of 10 percent or more 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Crohn's Disease

Review of the appellant's service medical records reveals 
that he sought treatment for complaints of an upset stomach 
and diarrhea in March 1966.  In June 1966, the appellant 
underwent a flight medical examination; in the associated 
report of medical history, he denied frequent indigestion, as 
well as stomach, liver or intestinal trouble.  Medical 
examination did not demonstrate any gastrointestinal 
abnormality.  The appellant subsequently underwent a 
separation examination in March 1967; in the associated 
report of medical history, he again denied frequent 
indigestion, as well as stomach, liver or intestinal trouble.  
Medical examination did not demonstrate any gastrointestinal 
abnormality.

The appellant submitted a VA Form 21-526 in February 1968; he 
did not claim any gastrointestinal disorder.  The appellant 
underwent a VA medical examination in April 1968; he did not 
report any gastrointestinal problems or complaints.  On 
medical examination, the appellant reported that his local 
medical doctor had told him in 1963 that he had a peptic 
ulcer.  However, no GI series was performed.  The examiner 
described the appellant's digestive system as normal.

The appellant submitted a claim for Crohn's Disease in March 
2002.  He underwent a VA medical examination in May 2002; he 
reported that he had started with ulcers 25 years ago (1977) 
and that he then was diagnosed with Crohn's Disease 15 to 20 
years ago (1982 to 1987).  He related the condition to 
service because he did not have the condition before service.  
The appellant reported bright red blood per rectum and ulcers 
in the stomach area.  He reported taking Pepcid.  He reported 
a good appetite and a recent loss of 10 pounds.  He reported 
loose bowels, averaging two unformed, but not liquid, stools 
per day.  The appellant also reported cramping after eating.  
He said that he was currently kind of stable.  On physical 
examination, the appellant had a tender abdomen.  There was 
no rebound.  Anal tone was firm.  Stool was brown, soft and 
guaiac negative.  Laboratory testing revealed a normal red 
cell count, normal hemoglobin level and normal hematocrit.  
The examiner reviewed the claims file and noted that there 
was no record of a colon problem.  The examiner rendered a 
diagnosis of Crohn's Disease and stated that this condition 
was not related to the appellant's military service.

Review of the appellant's post-service VA medical records 
reveals that, in October 2002, the appellant was noted to 
have a history of Crohn's Disease.  He was not on medication.  
The appellant reported that he was going to the bathroom more 
often.  A January 2003 note indicates that the Crohn's 
Disease was diagnosed in the early 1980s; the appellant's 
symptoms were diarrhea, bloating, rashes and hematochezia.  
The diagnosis was said to have been based on a colonoscopy 
and EGD testing.  Subsequently, the appellant underwent a 
colonoscopy in March 2003; the associated surgical pathology 
reports indicate that the biopsy findings were consistent 
with inflammatory bowel disease.  After reviewing these 
reports and private treatment records dated between 1994 and 
1998, the appellant's treating gastroenterologist concluded 
that the appellant's proper diagnosis was more likely 
indeterminate colitis than it was Crohn's Disease.  

Review of the appellant's post-service private treatment 
records reveals that he underwent an upper endoscopy for 
recurrent mid-epigastric pain and reflux in November 1992; 
the findings included 3+ distal esophagitis and a large 
hiatal hernia.  It was explained to the appellant that there 
was evidence that he had severe esophageal reflux.  The 
appellant also underwent a colonoscopy in November 1992; the 
testing was ordered due to recurrent diarrhea and dyspepsia.  
The appellant reported that he had had a history of ulcers 
diagnosed 15 years earlier (1977).  He said that he was 
treated with Tagamet and that he still took that medication 
periodically for his mid-epigastric pain.  The appellant 
stated that he had been in his usual state of health until 
four to six weeks before, when he began to have recurrent 
diarrhea and tenesmus; he reported occasional cramping.  
There was evidence of heme occult positive stool.  The 
appellant denied fevers, uveitis, aphthous ulceration, skin 
rash and arthralgias.  On physical examination, bowel sounds 
were normal.  There was no tenderness, guarding or masses.  
The colonoscopy indicated the presence of colitis; the 
surgical pathology report stated that the observed changes in 
the biopsied tissue were quite consistent with the clinical 
diagnosis of inflammatory bowel disease of idiopathic type.  
The pathologist was unable to distinguish between Crohn's and 
ulcerative colitis.  The appellant was still being treated 
for ulcerative colitis in October 1996.  

The Board has considered the appellant's statements that he 
has Crohn's Disease traceable to his military service.  These 
statements are not competent evidence of a diagnosis of any 
gastrointestinal disorder, nor do they establish a nexus 
between any abdominal condition and service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical nexus.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The appellant 
has not shown that he has the requisite expertise.

The Board finds that the preponderance of the evidence is 
against the claim of service connection.  There is no 
evidence of any chronic gastrointestinal problem or condition 
in the appellant's service medical records.  He was treated 
on only one occasion for diarrhea and the rest of the service 
medical records are silent for any subsequent complaints of, 
treatment for, or diagnosis of any gastrointestinal disorder.  
No competent medical opinion supporting any etiologic link 
between the appellant's active service and his current 
Crohn's Disease is in evidence.  The earliest evidence of 
record documenting the existence of a chronic 
gastrointestinal disorder dates from November 1992, when the 
appellant reported a six-week history of diarrhea and a 1977 
diagnosis of ulcers.  The appellant's inflammatory disease 
has been described in biopsy reports as being of an 
idiopathic type.  The only competent medical opinion on the 
question of whether the condition is related to service is 
found in the May 2002 VA examination report and that opinion 
is against such a relationship.

B.  Right knee disorder

Review of the appellant's service medical records reveals 
that he never sought treatment for complaints relating to his 
right knee.  In June 1966, the appellant underwent a flight 
medical examination; in the associated report of medical 
history, he did not report any right knee trouble.  Medical 
examination did not demonstrate any right knee abnormality.  
The appellant subsequently underwent a separation examination 
in March 1967; in the associated report of medical history, 
he again denied a trick or locked knee and arthritis.  
Medical examination did not demonstrate any right knee 
abnormality; the right lower extremity was described as 
having good range of motion and function.

The appellant submitted a VA Form 21-526 in February 1968; he 
did not claim any right knee disorder.  The appellant 
underwent a VA medical examination in April 1968; he did not 
report any right knee problems or complaints.  On physical 
examination, the appellant demonstrated a normal gait.

Review of the post-service private medical treatment records 
does not include any mention of, or diagnosis of a right knee 
disorder.

The appellant underwent a VA medical examination in May 2002.  
He exhibited a normal gait and stride; he did not limp.  The 
appellant demonstrated right knee flexion to 130 degrees.  
There was no crepitus, tenderness or effusion.  The meniscus 
and ligaments were normal.  Radiographic examination revealed 
no right knee acute bony or joint abnormality.  The joint 
outline was normal.  The examiner stated that the appellant's 
knee was normal.  

Review of the appellant's post-service VA medical treatment 
records reveals that the appellant reported that his right 
knee was becoming progressively worse in July 2002.  He said 
that he could only stand 30-40 minutes and he reported severe 
pain in the knee.  On physical examination, the appellant had 
pain to palpation on the medial joint line.  He also 
demonstrated some varus instability with varus/valgus stress.  
The McMurray, Lachman and patellar compression tests were 
negative.  In August 2002, the appellant complained of 
bilateral knee pain; on physical examination, he demonstrated 
bilateral knee range of motion from zero degrees to 115 
degrees.  There was no joint line tenderness or effusion.  
The knees were stable to varus and valgus stress.  In October 
2002, the appellant reported fewer problems with the right 
knee since wearing a brace.  He exhibited a slight limp 
favoring his right leg.  On physical examination, the 
appellant flexed his right knee past 90 degrees.  There was 
crepitance on passive range of motion.  There was tenderness 
at the inferior aspect and medial joint line.  There was 
slight medial instability.  The diagnosis rendered was 
internal derangement of the right knee, with mild 
degenerative joint disease.  Two weeks later, the appellant 
exhibited a normal gait and station.  He demonstrated normal 
motor power and function.  Sensation was intact to light 
touch.  An August 2003 clinic note indicated that x-rays 
showed wearing out of the joint space that was probably due 
to biomechanical loading over the years.

After considering the appellant's contentions and all the 
documentary evidence of record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  His statements are not competent evidence as to 
medical diagnosis or causation.  Moray v. Brown, 5 Vet. App. 
463 (1993), Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Furthermore, there is no medical evidence that indicates that 
the appellant suffers from any pathologic disorder of the 
right knee that is related to his military service.  The 
service medical records and the April 1968 VA medical 
examination report were negative for any findings of right 
knee pathology and there is no medical evidence or 
documentation of any right knee pathology until 2002 which 
the Board notes was more than 35 years after the appellant's 
separation from service.

Even assuming, arguendo, that the appellant experienced some 
symptoms of a right knee disorder in service or within one 
year of service, he has not experienced continuity of 
symptoms sufficient to support of claim of entitlement to 
service connection for a right knee disability.  As 
previously noted, the medical evidence of record does not 
show treatment for any right knee disorder until more than 35 
years after service separation.  Significantly, despite 
treatment for right knee discomfort since at least 2002, none 
of the appellant's physicians has attributed his right knee 
arthritis to active service; nor did the appellant ever 
suggest to his doctors that his right knee pain had its onset 
during his active duty service.  Thus, the medical evidence 
of record fails to demonstrate the continuity of 
symptomatology required to support the claim for entitlement 
to service connection.  Similarly, the more than 35-year gap 
between service and the diagnoses of internal derangement of 
the right knee and mild degenerative joint disease defeats 
satisfaction of the continuity requirement.  In the absence 
of in-service disease or injury, or competent, credible 
evidence of continuity of relevant symptomatology, service 
connection is not warranted.

Because the evidence fails to show right knee degenerative 
arthritis in service, or within the one-year presumptive 
period, the appellant's subsequent manifestation of right 
knee degenerative joint disease cannot be said to be service 
connected.  Thus, the medical evidence does not demonstrate a 
nexus between his degenerative joint disease or internal 
derangement of the right knee and his military service.  In 
the absence of such a nexus, the medical evidence cannot 
support a finding of service connection for a right knee 
disorder.  38 C.F.R. § 3.303.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each of the 
appellant's two service connection claims denied here.  Since 
the preponderance of the evidence is against each of these 
claims, the benefit-of-the-doubt doctrine does not apply.  
See Ortiz v. Principi, 274 F.3d 1361 (2001).

III.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claims for a higher rating and 
service connection in letters sent by the RO in April 2002, 
July 2002 (prior to the September 2002 rating decision), 
February 2003, and June 2003, as well as the discussion in 
the Statement of the Case (SOC) and the Supplemental 
Statement of the Case (SSOC).  He was also told that he 
needed to ensure that all pertinent evidence was submitted.  
He was informed as to what was required of him and what VA 
would do to assist him.  In addition, the April 2003 
Statement of the Case provided the appellant with the text of 
38 C.F.R. §§ 3.159, 3.303 and 4.56, plus Diagnostic Code 
5314.  Therefore, VA has no outstanding duty to inform.  
(Although all notices required by the VCAA were not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA outpatient medical 
records were obtained and associated with the claims file.  
Private medical records were also associated with the claims 
file.  The appellant was afforded VA medical examinations.  
The appellant did not provide any information to VA 
concerning treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant has not 
reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

In May 2004, the appellant was informed that he could submit 
additional evidence; no more evidence was thereafter 
submitted.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the VCAA.  Therefore, the Board finds 
that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidance.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002).


ORDER

An increased rating for the residuals of a shell fragment 
wound of the right thigh is denied.

Service connection for Crohn's disease is denied.

Service connection for a right knee disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


